EXHIBIT 10.23

SVB FINANCIAL GROUP

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Directors)

Grant Number: «RSU_Number»

SVB Financial Group (the “Company”) hereby grants you, «First» «Middle» «Last»
(the “Participant”), an award of restricted stock units (“RSUs”) under the SVB
Financial Group 2006 Equity Incentive Plan (the “Plan”). The date of this
Agreement is             , 200  . Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this award are as follows:

Number of RSUs: «RSU_Shares»

Vesting of RSUs: The RSUs will vest according to the following schedule:

[Insert vesting schedule.]

Settlement Date: The vesting date, unless otherwise specified in the Restricted
Stock Unit Election Form (the “Election”).

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.

Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in Appendix A, the Plan,
and, if applicable, the Election. For example, important additional information
on vesting and forfeiture of the RSUs is contained in Sections 3 and 4 of
Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

SVB FINANCIAL GROUP      PARTICIPANT

 

    

 

[NAME]      «First» «Middle» «Last» [TITLE]           Date:                 ,
200  



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

Grant # «RSU_Number»

1. Grant. The Company hereby grants to the Participant under the Plan an award
of the number of RSUs set forth on the first page, subject to all of the terms
and conditions in this Agreement and the Plan.

2. Company’s Obligation to Pay. Each RSU represents the right to receive a share
of Common Stock (“Share”). Unless and until the RSUs will have vested in the
manner set forth in Sections 3 and 4, the Participant will have no right to
payment of any such RSUs. Prior to actual payment of any vested RSUs, such RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.

3. Vesting Schedule. Subject to Section 4, the RSUs awarded by this Agreement
will vest in the Participant according to the vesting schedule set forth on the
attached Restricted Stock Unit Agreement, subject to the Participant continuing
to be a Service Provider through each such date.

4. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, if the Participant ceases to be a
Service Provider for any or no reason, the then-unvested RSUs awarded by this
Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5. Payment after Vesting.

(a) Any RSUs that vest in accordance with Section 3 will be paid to the
Participant (or in the event of the Participant’s death, pursuant to Section 6
hereof) in whole Shares, provided that to the extent determined appropriate by
the Company, any federal, state and local withholding taxes with respect to such
RSUs will be paid by reducing the number of Shares actually paid to the
Participant. The Company shall issue to the Participant, on a date within thirty
(30) days following the Settlement Date, a number of whole Shares equal to the
vested RSUs. Such Shares shall not be subject to any restriction on transfer
other than any such restriction as may be required pursuant to Section 7.

(b) Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with the Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) the Participant is a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the



--------------------------------------------------------------------------------

imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant’s termination as a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of the Participant’s termination as a Service Provider, unless the
Participant dies following his or her termination as a Service Provider, in
which case, the Restricted Stock Units will be paid in Shares in accordance with
Section 6 as soon as practicable following his or her death. It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, administrator or executor of the Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part by one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable RSUs otherwise are scheduled to
vest pursuant to Section 3, the Participant will permanently forfeit such RSUs
and the RSUs will be returned to the Company at no cost to the Company and the
Participant will have no rights to acquire any Shares with respect thereto.

8. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

9. No Effect on Service. The Participant’s service with the Company and its
Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Participant’s service with



--------------------------------------------------------------------------------

the Company and its Affiliates will be determined from time to time by the
Company or the Affiliate employing or retaining the Participant (as the case may
be), and the Company or the Subsidiary will have the right, which is hereby
expressly reserved, to terminate or change the terms of the service of the
Participant at any time for any reason whatsoever, with or without Cause.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 3003 Tasman Drive, Mail
Sort HA 200, Santa Clara, CA 95054, Attn: Investor Relations and Stock Plan
Administration Manager, or at such other address as the Company may hereafter
designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.



--------------------------------------------------------------------------------

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of RSUs.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan or future RSUs that
may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

20. Governing Law. This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of RSUs or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award of RSUs is made and/or to be performed.